UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7612



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TROY V. CLEVELAND,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-93-402, CA-99-1030-AM)


Submitted:   May 31, 2001                  Decided:   June 12, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy V. Cleveland, Appellant Pro Se. James L. Trump, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Troy Cleveland appeals the district court’s dismissal of his

first motion for relief under 28 U.S.C.A. § 2255 (West 1994 & Supp.

2000) as time barred under the limitations period imposed under the

Antiterrorism and Effective Death Penalty Act of 1996 (“AEDPA”).

See § 2255 ¶ 6.     However, Cleveland fails to demonstrate that he

could not reasonably have moved for relief under § 2255 within that

one-year period, and acknowledges that he was aware of the factual

predicate for his claim well before his one year window for filing

a § 2255 motion closed.      Accordingly, we deny a certificate of

appealability, and dismiss the appeal because the district court

properly dismissed Cleveland’s § 2255 motion as time barred under

the AEDPA.    See Weaver v. United States, 195 F.3d 123, 124 (2d Cir.

1999); cf. United States v. Pregent, 190 F.3d 279, 284 (4th Cir.

1999) (ruling that to the extent the Appellant’s motion “was more

properly characterized as a collateral attack under 28 U.S.C.A.

§ 2255, th[at] motion was filed after the statute of limitations

expired,” and therefore properly denied).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           DISMISSED




                                   2